PER OURIAM.
This cause was tried without a jury, and the trial court made its findings of fact and conclusions of law in favor of the defendants. Thereupon the plaintiff made a motion to set aside the conclusions of law and for judgment, notwithstanding such conclusions, in favor of the plaintiff. The plaintiff appealed from an order denying the motion, and the defendants moved to dismiss the appeal on the ground that the order is nonappealable. The motion must be granted.
An order denying a motion that the court change its conclusion of law in its decision upon its trial of a cause without a jury is not appealable. Shepard v. Pettit, 30 Minn. 119, 14 N. W. 511. The plaintiff, however, claims that the appeal lies by virtue of Laws 1895, c. 320. Assuming, without so deciding, that this statute applies to a case tried by the court without a jury, still the order in question is not appealable. No appeal lies from an order, under this statute, granting or denying a motion for judgment. St. *8Anthony Falls Bank v. Graham, 67 Minn. 318, 69 N. W. 1077; Oelschlegel v. Chicago G. W. Ry. Co., 71 Minn. 50, 73 N. W. 631.
Appeal dismissed.